DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends upon canceled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickson et al. (U.S. Patent No. 5,957,577).
Regarding claim 8, Dickson et al. discloses a blender system (figure 1) comprising:
a base (figures 1 and 2, reference #22 and 40) including a motor (figure 2, reference #40; column 5, lines 45-64) and a first interlock component (figure 11, reference #110; figure 12, reference #122; figure 13, reference #132, 140 and 142; columns 7-8, lines 34-15);
a pedestal extending from the base (figure 2, reference #53);
an enclosure providing a sound barrier to said base (figures 1 and 2, reference #20), the enclosure comprising:
a body portion including sidewalls (figures 1 and 2, reference #24) and a cover portion (figures 1 and 2, reference #26), wherein the cover is positionable in an open state and a closed state (figure 1, reference #26 in closed state; figure 2, reference #26 in open state), wherein a blending container is operatively positionable on the pedestal such that the body portion and the cover portion enclose the container (figure 1, reference #80), wherein the cover being in the open state permits insertion of the blending container into the enclosure (see figure 2, container 80 inserted while cover 26 open); and
a second interlock component operatively interacting with the first interlock component (figure 11, reference #62; figure 12, reference #120; figure 13, reference #130; columns 7-8, lines 34-15); and
wherein the base operatively controls operation of the motor based at least in part on whether the first interlock component is interacting with the second interlock component (columns 7-8, lines 34-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1, 2, 4-7 and 9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson et al. in view of Kolar (U.S. Patent Pub. No. 2014/0286120).
Regarding claim 1, Dickson et al. discloses a blender system (figure 1) comprising:
a base (figures 1 and 2, reference #22 and 40) including a motor (figure 2, reference #40; column 5, lines 45-64) and at least one first switch (figure 11, reference #110; figure 12, reference #122; figure 13, reference #132, 140 and 142; columns 7-8, lines 34-15) and a control circuit (figure 12, reference #114 and 124; columns 7-8, lines 34-15 (PC board));

an enclosure (figures 1 and 2, reference #20) including at least one first magnet (figure 12, reference #120), wherein the enclosure is selectively positionable on the base and is selectively movable in a closed orientation and an open orientation (figures 1 and 2, reference #20 and 26), wherein in the open orientation the container is capable of being inserted into the enclosure and positioned on the base (see figure 2, reference #80); and
wherein the at least one first magnet actuates the at least one first switch when the enclosure is in the closed orientation and is selectively positioned on the base (figure 12, reference #26, 120 and 122; column 7, lines 55-65), and wherein the control circuit operatively allows the motor to rotate in response to determining the first magnet actuates the at least one first switch and the enclosure is operatively attached with the base (columns 7-8, lines 34-15 (when the sensor detects the presence of the magnet, information is conveyed through lead wires to the PC board to actuate the processing device.  Upon closure of the upper, movable portion of the enclosure, the processing cycle with be immediately initiated)).
However, the reference does not explicitly disclose wherein the switch is a reed switch.  As there are many types of switches that may be used, including a hall effect sensor, pressure sensitive switch, and reed switch (as evidenced by Dickson figure 11, reference #110; figure 12, reference #122; columns 7-8, lines 34-15; and as evidenced by Kolar [0029]-[0030], [0034]), ]), and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switch of Dickson to include a reed switch, as taught by Kolar, because selecting one of known designs for an interlock sensor/switch would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said reed switch would operate equally well as the hall effect sensor switch.
Regarding claim 2, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein the base prohibits driving of the motor when the at least one first magnet does not actuate the at least one first reed switch (figure 12, reference #120 and 122; column 7, lines 55-65).
Regarding claims 4 and 5, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the container comprises at least one second magnet and wherein the base comprises at least one second reed switch, wherein the at least one second magnet actuates at least one second reed switch when the container is selectively and operatively positioned on the base.
Kolar teaches another blender system (title; abstract).  The reference teaches any number of magnets and reed switches may be used including wherein the container comprises at least one second magnet (figure 4A, reference #208) and wherein the base comprises at least one second reed switch ([0034]), wherein the at least one second magnet actuates at least one second reed switch when the container is selectively and operatively positioned on the base ([0034]-[0035]); and wherein the base permits driving of the motor when the at least one first magnet actuates the at least one first reed switch and the at least one second magnet actuates the at least one second reed switch, and wherein the base prohibits driving of the motor when the at least one of the at least one first magnet does not actuate the at least one first reed switch or the at least one second magnet actuates the at least one second reed switch ([0034]-[0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second magnet in the container of Dickson et al. and the second reed switch in the base of Dickson et al. so that the blender processing only operates when all parts of the blender system are confirmed to be in place so that the system can work properly without any safety problems.
Regarding claim 6, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein the base permits driving of the motor when the at least one first magnet actuates the at least one first reed switch whether or not the at least one second magnet actuates the at least one second reed switch (column 7, lines 55-65).
Regarding claim 7, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein the container comprises a lid operatively positionable on the container (figures 1 and 2, reference #90).  However, to the extent the base only detects whether the enclosure is attached, Kolar teaches both the lid and the container can have a sensor for detecting the presence of the lid and the container ([0028]-[0030]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the lid and container detection in the lid and container of Dickson et al. so that the blender processing only operates when all parts of the blender system are confirmed to be in place so that the system can work properly without any safety problems.
Regarding claim 9, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second interlock component comprises a magnet (figure 12, reference #120).  However, the reference does not explicitly disclose wherein the switch is a reed switch.  As there are many types of switches that may be used, including a hall effect sensor, pressure sensitive switch, and reed switch (as evidenced by Dickson figure 11, reference #110; figure 12, reference #122; columns 7-8, lines 34-15; and as evidenced by Kolar [0029]-[0030], [0034]), ]), and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the switch of Dickson to include a reed switch, as taught by Kolar, because selecting one of known designs for an interlock sensor/switch would have been considered obvious to one of ordinary skill in the art at the time the 
Regarding claim 11, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not disclose a third interlock component.  It would have been obvious to one of ordinary skill in the art to provide the additional interlock component such that one interlock component is in the cover of the enclosure and the other interlock component is in the body of the enclosure in order that base and processor can sense when both parts of the enclosure are positioned on the base, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 12 and 13, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the second interlock component further operatively interacts with the third interlock component, such that the base operatively controls operation of the motor based at least in part on the second interlock component interacting with the third interlock component and the second interlock component interacting with the first interlock component. Kolar teaches any number of interlock components may be used that interact with each other, including in the lid and body of the container, wherein the second interlock component includes at least one reed switch and the third interlock component comprises a magnet ([0028J-0030]; [0031]), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second and third interlock components operatively interact in the body and cover of the enclosure of Dickson et al. so that all parts of the enclosure are known to be interlocked with the base so the knows whether to operate the motor.
Regarding claim 14, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the first and second interlock components each comprise near-field communication devices.  As there are many types of interlock components that 
Regarding claim 15, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the container comprises a third interlock component.  
Kolar teaches another blender system (title; abstract).  The reference teaches any number of interlock componenets may be used including wherein the container comprises a third interlock component (figure 4A, reference #208).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the third interlock component in the container of Dickson et al. so that the blender processor only operates when all parts of the blender system are confirmed to be in place so that the system can work properly without any safety problems.
Regarding claim 16, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the first, second and third interlock components each comprise near-field communication devices.  As there are many types of interlock components that may be used, including a hall effect sensor and magnet, pressure sensitive switch, reed switch and near-field communication device (as evidenced by Dickson figure 11, reference #110; figure 
Regarding claim 17, Dickson et al. discloses a blender system (figure 1) comprising:
a base (figures 1 and 2, reference #22 and 40) comprising a motor (figure 2, reference #40; column 5, lines 45-64) and a control circuit (figure 12, reference #114 and 124; columns 7-8, lines 34-15) comprising at least one proximity switch (figure 11, reference #110 and 114; figure 12, reference #114, 122 and 124; figure 13, reference #140; columns 7-8, lines 34-15); 
a container operatively attachable with a lid and a base (figures 1 and 2, reference #80 and 90); and
an enclosure comprising a body and a cover (figures 1 and 2, reference #20, 24 and 26), wherein the cover is positionable between open and closed positions whereby in the open position the container is insertable into the container (see figure 1, reference #20 in closed position and figure 2, reference #20 in open position with reference #80 insertable),
wherein the control circuit operatively allows the motor to rotate a splined coupler in response to determining either that the blender system is in a first arrangement, wherein the enclosure is operatively attached to the base and that the cover is in a closed position, or in a second arrangement, wherein the enclosure is not operatively attached to the base and the container and lid are operatively attached to the base (columns 7-8, lines 34-15).

Regarding claim 18, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein first arrangement further comprises the container being operatively attached to the base (figure 1, reference #80).
Regarding claim 19, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein first arrangement does not depend on whether or not the lid is operatively attached to the container, such that the control circuit operatively allows the motor to rotate a splined coupler when the blender system is in a first arrangement regardless of whether the lid is operatively attached to the container (columns 7-8, lines 34-15).
Regarding claim 20, Dickson et al. in view of Kolar discloses all the limitations as set forth above.  The reference as modified further discloses wherein the control circuit includes a computer processor (figure 12, reference #114 and 124; columns 7-8, lines 34-15).
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. Applicant argues Dickson fails to disclose the first interlock component interacts with the second interlock component upon the enclosure being operatively position on the base because the system only indicates when the door 26 is in a specific location.  Examiner finds this argument unpersuasive because the door 26 is part of the enclosure.  Therefore when the second interlock (in the door of the enclosure) is positioned on the base (which houses the first interlock), the system operates.  See colum .    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774